Dibell, J.
This is an action to determine adverse claims to land. There was judgment adjudging plaintiff the owner of the land and subjecting it to a lien for taxes paid by the defendant Street. The plaintiff appeals from so much of the judgment as adjudges the land subject to a lien for taxes.
There is no settled case. The findings of fact are that the plaintiff is the owner in fee and that the defendant has paid taxes in amounts specified. Both parties claimed title. The conclusion of law is that the plaintiff is entitled to judgment that he is the owner in fee, and that defendant Street is entitled to judgment adjudging that he had a lien upon the premises for the taxes found paid. There .is no finding of the circumstances under which the taxes were paid. The findings do not justify the conclusion that the defendant is entitled to a lien for taxes. The judgment, so far as it adjudges a lien for taxes, is reversed, and the case is remanded for further proceedings not inconsistent with this opinion.
Judgment reversed.